        2:17-cr-20037-JES-JEH # 312            Page 1 of 4                                              E-FILED
                                                                     Wednesday, 24 April, 2019 03:15:56 PM
                                                                             Clerk, U.S. District Court, ILCD

                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS


UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )
               v.                             )       Case No. 17-cr-20037-JES-JEH
                                              )
BRENDT A. CHRISTENSEN,                        )
                                              )
                       Defendant.             )

                                     ORDER AND OPINION

       Now before the Court is Defendant’s Motion (Doc. 304) for Reconsideration of the

Court’s Rule 12.2 Procedures. Specifically, Defendant asks the Court to reconsider its decision to

allow the United States’ rebuttal expert to question Defendant on the facts of the crimes with

which he is charged. According to Defendant, this goes beyond “matters he himself has put in

dispute” because Defendant’s experts have been explicitly instructed not to inquire as to offense

conduct, and the Fifth Amendment does not “permit the government to obtain more information

than the defense experts have.” Doc. 204, at 3.

       In the Order (Doc. 300) Defendant has asked the Court to reconsider, the Court ruled that

the rebuttal expert would be permitted to inquire about offense conduct so that the United States

could fully rebut Defendant’s possible offense-specific mental health mitigation, such as an

argument that the Defendant was operating with impaired capacity on the day of the crime. Doc.

300, at 4. This Court cited United States v. Johnson, 383 F. Supp. 2d 1145 (N.D. Iowa 2005), in

which a district court held that the permissibility of offense-specific mental health questioning

would depend on whether the defendant would offer any offense-specific mental health

mitigation. Defendant has called to the Court’s attention that the district court’s ruling in Johnson



                                                  1
        2:17-cr-20037-JES-JEH # 312             Page 2 of 4



was based in large part on defense counsel’s representation that it would not offer offense-

specific mental health mitigation at all, which was later determined to be deficient performance.

Doc. 304, at 4–5 (citing Johnson v. United States, 860 F. Supp. 2d 663, 887 (N.D. Iowa 2012)

(vacating the defendant’s sentence under 28 U.S.C. § 2255)).

       The Johnson court’s 2012 ruling does not change the Court’s reasoning here. Where the

Defendant chooses to offer psychiatric testimony as mitigation, the United States is entitled to

rebut that evidence with their own psychiatric testimony. See Kansas v. Cheever, 571 U.S. 87,

93–94 (2013). The Fifth Amendment waiver implicated by offering psychiatric testimony is

parallel to the waiver implicated by the Defendant choosing to take the stand: “when a defendant

chooses to testify in a criminal case, the Fifth Amendment does not allow him to refuse related

questions on cross-examination.” Cheever, 571 U.S. at 94. Federal courts have not extensively

analyzed the boundaries of what constitutes “related questions” for rebuttal examinations by

psychiatrists in capital cases, but the general principle is that the rebuttal examination cannot go

beyond “matters [the defendant] himself has put in dispute.” Brown v. United States, 356 U.S.

148, 156 (1958).

       Defendant has stated that although he will not permit defense experts to question him

about the alleged crime, he “likely will” use evidence of his long-standing mental health

condition to argue that he operated with impaired capacity on the day of the offense. Doc. 304, at

4. Dr. Dietz, one of the United States’ rebuttal experts, has stated that in order to support or rebut

an opinion of impaired capacity or disturbance, it is necessary to question the Defendant about

the offense. Doc. 258-1, at 7 (“The evaluation of impaired capacity or disturbance requires

questioning Defendant about his thoughts, mood, behavior, and any symptoms he may have had

before, during, and after the alleged offenses.”). In the event that defense experts argue



                                                  2
        2:17-cr-20037-JES-JEH # 312            Page 3 of 4



Defendant suffered from impaired capacity on the day of the offense, Defendant will have put

the matter of his mental state during that time into dispute. His own decision not to allow defense

experts to question him on the offense does not mean that the United States receives an unfair

advantage by asking questions that are necessary to confirm or rebut Defendant’s argument. The

United States has provided an affidavit from a mental health expert in support of their contention

that such questioning would be necessary, and Defendant has provided no materials that

contradict this, other than his own assertions that defense experts will not ask about the crime.

       Allowing the rebuttal expert to question Defendant about offense conduct ensures that the

United States will be able to effectively rebut certain mitigating arguments Defendant may raise

without the need to re-evaluate the Defendant and cause undue delay. Furthermore, as the Court

stated in its prior ruling on this matter, Defendant’s Fifth Amendment right against self-

incrimination is protected by the procedures this Court established. Doc. 300, at 4. The

prosecution team will never see the rebuttal expert reports unless Defendant is found guilty of

the offense beyond a reasonable doubt and he reaffirms his intent to offer mental health evidence

at the penalty phase after viewing the rebuttal expert reports. Any questioning the rebuttal expert

conducts about the offense conduct will never come to light unless Defendant chooses to argue

that he was impaired, under duress, or acting under a disturbance while he committed the crime.

In the event that Defendant does choose to put his mental state during the commission of the

alleged crime at issue, the Court will then address arguments to allow or restrict testimony from

the rebuttal expert related to those matters that Defendant himself has put in question.




                                                 3
     2:17-cr-20037-JES-JEH # 312           Page 4 of 4



                                     CONCLUSION

     For the reasons set forth above, Defendant’s Motion (Doc. 304) for Reconsideration is

DENIED.

     Signed on this 24th day of April, 2019.

                                                   /s James E. Shadid
                                                   James E. Shadid
                                                   United States District Judge




                                               4
